DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the species of figures 1-2A and 5 in the reply filed on 08/08/22 is acknowledged.  The traversal is on the ground(s) that “there are a reasonable number of species, and that the subject matter of these species is sufficiently related such that a search for the subject matter of any one of these species would encompass a search for the subject matter of the remaining species. Accordingly, there would be no need to search in separate field, and thus examining all of the species would not be burdensome on the Examiner. See MPEP 803, 808 and 808.02.”
  Applicant’s traversal has been found persuasive. Therefore, withdrawn claims 11-12 and 14-15 have been rejoined and examined in this non-final office action.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent Application Publication No. 2020/0400999, hereafter referred to as ‘Chang ‘999’.  Regarding claims 1-5, Chang ‘999 discloses the claimed invention except for the specific teaching that the plurality of cushion elements or at least a portion thereof has a less deformation modulus than the display panel and/or the deformation modulus of each of the plurality of cushion elements or portions thereof is not higher than a half of that of the display panel; and/or wherein the plurality of cushion elements each has a deformation modulus not less than 0.5 kgf/mm and not higher than 8 kgf/mm.
Chang ‘999 discloses a display device (10, 100), comprising: a display panel 110; and a backlight module 120 for providing a light passing through the display panel (para. #’s 40-48), which comprises a plurality of cushion elements 200 (see plural cushion elements 200 in figure 13 and para. # 97); wherein at least portion of the plurality of cushion elements 200 has a low deformation modulus (see para. # 97, cushion members 200 is made with elasticity so as to prevent damage to the surface of the display panel 129 and the cushion member support 200. 
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to modify the plurality of cushion elements of Chang ‘999 to have a deformation modulus less or not higher than half of a deformation modulus of the display panel and/or the deformation modulus of the plurality of cushion elements is in the range of  not less than 0.5 kgf/mm and not higher than 8 kgf/mm since such a modification would have been an obvious engineering design choice yielding the predictable results of making the cushion support members with a low deformation modules so the cushion members are more elastic than the display panel yielding to the weight and movement of the display panel and thus preventing damage to the display panel and cushion member supports.
Regarding claim 6, the display device as claimed in claim 1, wherein at least one of the plurality of cushion elements 200 has a support portion 230 and a base portion 210 (figures 14-15b), the support portion 230 is connected to and disposed on the base portion (figures 14-15b), wherein the support portion 230 presents an elongated structure extending toward the display panel (figures 14-15b). 
Regarding claim 7, the display device as claimed in claim 6, wherein the base portion 210 has a hollow region (figures 9 and 12).
Regarding claim 16, the display device as claimed in claim 1, wherein the backlight module 120 comprises: a rear casing 130, wherein the plurality of cushion elements 200 are disposed on an inner surface of the rear casing (figures 14-15b); and at least one optical film (123, 125, 126, figures 14-15b), disposed on a sustain portion of the rear casing (figures 14-15b), wherein the plurality of cushion elements 200 is located between the rear casing and the at least one optical film (123, 125, 126, figures 14-15b).
Regarding claim 17, The display device as claimed in claim 16, wherein there is a gap (see gap hole 132c in fig. 14 and para. # 95) between the at least one optical film 126 and each cushion element 200 (fig. 14).
Regarding claim 19, the display device as claimed in claim 16, wherein the backlight module 120 further comprises a reflector 126 disposed on the bottom shell of the rear casing (fig. 15b).
Regarding claim 20, the display device as claimed in claim 19, wherein the total length of each cushion element 200 is defined as the distance from the top of the cushion element to the reflector 126 (fig. 15b), wherein in a normal direction of the display panel 129, the total length of each cushion element 200 is less than the shortest distance from the at least one optical film (123, 125, 126) to the reflector 126 (see figures 14 and 15b, multiple film layers 126). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chang ‘999’ as applied in claims 1-7, 16-17 and 19-20.  Chang ‘999 as applied in claims 1-7, 16-17 and 19-20 discloses the claimed invention except for the specific teaching that the thickness of each of the two substrates is greater than or equal to 0.3 mm and less than or equal to 2 mm.
Chang ‘999 teaches the display device includes two substrates 122 (para. numbers 76-81 and fig. 5).
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to modify the display device of Chang ‘999 so that the thickness of each of the two substrates is greater than or equal to 0.3 mm and less than or equal to 2 mm since such a modification would have been an obvious engineering design choice yielding the predictable results of making the display device in different sizes for different applications.

Allowable Subject Matter
Claims 8-9, 11-15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381. The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M SEMBER/Primary Examiner, Art Unit 2875